WILLIAMS, J.
There is no question but that the arrest and imprisonment of the plaintiff was unlawful. Counsel for plaintiff in error contends, however, that there is nothing to connect the defendant with the unlawful arrest. Under the law of torts any one who aids, abets, advises, encourages, promotes or instigates the commission of a tort by another, is jointly and severally liable therefor. 26 R. C. L., 766, Sec. 15.
The evidence tends to show not only that the defendant actively participated in the arrest of the plaintiff but advised and encouraged it. There was sufficient evidence to require the submission of the cause to the jury, and the trial court did not err in overruling the motion for a directed verdict in favor of the defendant.
Lloyd and Richards, JJ., concur.